DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wilson, III (US 4,060,362 A).
Regarding claim 12, Wilson discloses an injection molding same cycle control based on a sensed pressure  (title/abstract), which is equivalent to the claimed method for controlling an injection molding process based upon an actual plastic melt pressure, with the steps of:
injecting molten thermoplastic material into a mold cavity during an initial or baseline cycle (abstract, 4:4+); 
determining, using a cavity sensor, a pressure of the molten thermoplastic material during the baseline cycle (abstract, 4:4+); 
accumulating and averaging the initial pressure readings (abstract, 4:4+) equated with the claimed tracking, by a controller, the measured pressure of the molten thermoplastic material over time during the baseline cycle; 
identifying, by the controller, an optimal actual plastic melt pressure curve over time based on the baseline cycle (abstract, 1:34+, 4:29+); 
injecting molten thermoplastic material into the mold cavity during a subsequent cycle (abstract, 1:51+, 5:23+);

adjusting, by the controller, an injection pressure in order to cause the monitored pressure of the molten thermoplastic material during the subsequent cycle to follow the optimal actual plastic melt pressure curve over time (abstract, 1:51+, 5:23+).
Regarding claim 13, Wilson suggests a conventional injection molding process, and wherein adjusting the injection pressure in order to cause the monitored pressure of the molten thermoplastic material during the subsequent cycle to follow the optimal actual plastic melt pressure curve over time occurs during at least one of a packing or a holding phase of the subsequent cycle (FIG. 1, 3; 2:24+, 2:66, 4:29+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, III (US 4,060,362 A) in view of Altonen et al. (US 9,643,351 B2).
Wilson discloses an injection molding same cycle control based on a sensed pressure  (title/abstract), which is equivalent to the claimed method for controlling an injection molding process based upon an actual plastic melt pressure, with the steps of:
injecting molten thermoplastic material into a mold cavity during an initial or baseline cycle (abstract, 4:4+); 

accumulating and averaging the initial pressure readings (abstract, 4:4+) equated with the claimed tracking, by a controller, the measured pressure of the molten thermoplastic material over time during the baseline cycle; 
identifying, by the controller, an optimal actual plastic melt pressure curve over time based on the baseline cycle (abstract, 1:34+, 4:29+); 
injecting molten thermoplastic material into the mold cavity during a subsequent cycle (abstract, 1:51+, 5:23+);
monitoring, using the sensor, the pressure of the molten thermoplastic material during the subsequent cycle (abstract, 1:51+, 5:23+); and 
adjusting, by the controller, an injection pressure in order to cause the monitored pressure of the molten thermoplastic material during the subsequent cycle to follow the optimal actual plastic melt pressure curve over time (abstract, 1:51+, 5:23+).
Wilson does not appear to expressly disclose the sensor is in or near the nozzle.
However, Altonen discloses a similar injection mold machine control which includes a pressure sensor in the nozzle (title/abstract, 10:45-12:7).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Wilson to include the nozzle sensor of Altonen, in order to provide additional control degrees of freedom with expected results. 
Regarding claim 2, Wilson suggests a conventional injection molding process, and wherein adjusting the injection pressure in order to cause the monitored pressure of the molten thermoplastic material during the subsequent cycle to follow the optimal actual plastic melt pressure curve over time occurs during at least one of a packing or a holding phase of the subsequent cycle (FIG. 1, 3; 2:24+, 2:66, 4:29+).

Regarding claim 5, Wilson discloses an injection molding same cycle control based on a sensed pressure  (title/abstract), which is equivalent to the claimed injection molding process based upon a plastic melt pressure setpoint adjusted using a cavity pressure, the method comprising: 
setting, by a controller, an actual plastic melt pressure setpoint (abstract, 3:54+); 
injecting molten thermoplastic material into a mold cavity (abstract, 1:51+, 5:23+); 
determining, by a calculation performed by the controller or directly by a sensor in or near the mold cavity, a cavity pressure (abstract, 1:51+, 5:23+; FIG. 3a-c); 
multiplying, by the controller, the cavity pressure by a process factor to calculate an adjustment amount (abstract, 1:51+, 5:23+; FIG. 3a-c); 
adding or subtracting, by the controller, the adjustment amount from the actual plastic melt pressure setpoint to compute an adjusted setpoint (abstract, 1:51+, 5:23+; FIG. 3a-c); 
monitoring, using a sensor, a pressure of the molten thermoplastic material; and 
adjusting, by the controller, an injection pressure in order to cause the monitored pressure of the molten thermoplastic material to equal the adjusted setpoint (abstract, 1:34+, 4:29+; FIG. 3a-c).
Wilson does not appear to expressly disclose the sensor is in or near the nozzle.
However, Altonen discloses a similar injection mold machine control which includes a pressure sensor in the nozzle (title/abstract, 10:45-12:7).
prima facie obvious to one of ordinary skill in the art to modify the process of Wilson to include the nozzle sensor of Altonen, in order to provide additional control degrees of freedom with expected results. 
Regarding claim 6, Wilson suggests a conventional injection molding process, and wherein adjusting the injection pressure in order to cause the monitored pressure of the molten thermoplastic material during the subsequent cycle to follow the optimal actual plastic melt pressure curve over time occurs during at least one of a packing or a holding phase of the subsequent cycle (FIG. 1, 3; 2:24+, 2:66, 4:29+).
Regarding claim 7, Altonen suggests a substantially constant low pressure injection molding process, and wherein adjusting the injection pressure in order to cause the monitored pressure of the molten thermoplastic material during the subsequent cycle to follow the optimal actual plastic melt pressure curve over time occurs during all of the subsequent cycle (FIG. 4; 7:41+, 18:27+).
Regarding claim 8-10, Wilson suggest that the error signal may be positive or negative and thus overlaps the claimed range (MPEP § 2144.05).
Regarding claim 14, Altonen suggests a substantially constant low pressure injection molding process, and wherein adjusting the injection pressure in order to cause the monitored pressure of the molten thermoplastic material during the subsequent cycle to follow the optimal actual plastic melt pressure curve over time occurs during all of the subsequent cycle (FIG. 4; 7:41+, 18:27+).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, III (US 4,060,362 A) in view of Altonen et al. (US 9,643,351 B2) as applied to claim 1 or 5 above, further in view of Shiraishi et al. (US 10,416,617 B2).
Wilson does not appear to expressly disclose machine learning.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Wilson to include the machine learning of Shiraishi, because such techniques for optimizing injection mold controllers are known in the art and could be implemented with expected results. 

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Applicant contends that Wilson does not render the claim obvious as they do not suggest the claimed identifying an optimal actual plastic melt pressure curve over time based on a baseline cycle. Specifically, Applicant argues that Wilson starts with a pre-existing reference cavity pressure profile which is based on pre-existing optimal curve for the baseline cycle. Which is in contrast with the claimed process that tracks a baseline cycle and then identifies an optimal pressure curved based on the baseline cycle which is used in subsequent cycles. The Examiner disagrees with Applicant’s characterization of Wilson. Specifically, the Examiner points to Wilson @ 4:4-28 which discusses how the control technique is initiated. Two machine cycles are completed prior to implementing the control mode, this is equated with the claimed tracking of a baseline cycle. This tracking information is then used to establish the checkpoint and setpoint reference values which are used in subsequent cycles for alarms and corrections, this is equated with the claimed identifying the optimal pressure curves. Wilson further suggests that additional information obtained during each cycle can be used in adjusting and controlling the subsequent cycles. In contrast with Applicant’s characterization Wilson uses at least two machine cycles to obtain a baseline, not a pre-existing optimal curve. Nothing in the 
Applicant further contends that Wilson fails to suggest measuring actual plastic melt pressure but rather measures a proxy for the melt pressure. The Examiner agrees, Wilson measures the hydraulic pressure of the injection piston as a proxy for the melt pressure. However, as discussed in the rejection above Altonen discloses a similar injection mold machine control which includes a pressure sensor in the nozzle that directly measures the actual melt pressure. This cures Wilson’s deficiency. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742